742 N.W.2d 116 (2007)
INGHAM COUNTY and Ingham County Sheriff, Respondents-Appellees,
v.
CAPITOL CITY LODGE NO. 141 OF the FRATERNAL ORDER OF POLICE, LABOR PROGRAM, INC., Charging Party-Appellant.
Docket No. 133900. COA No. 263956.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the April 3, 2007 judgment *117 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.